McCulloch, C. J., (dissenting). I think the contract ought to be construed to mean that appellee is entitled to a commission if the property had been sold by any one during the three months period of the exclusive agency, or thereafter, if sold on information secured by appellee sufficient to constitute the moving cause of the sale, and that the case ought to have been submitted to the jury on the conflicting testimony. Appellant and Gay testified that the interviews with Fones, appellee’s agent, had nothing to do with bringing about the sale, and the jury could have found that the sale resulted wholly from other and independent causes. It was error to take the case away from the jury by a peremptory instruction. Unless the words “on information” used in the contract be construed to mean information which operates as the procuring cause of the sale, or contributed thereto, then it is impossible to say what it does mean, as the other language of the contract furnishes no guide. It is easy to get the dictionary meaning of the word “information,” but what kind of information is it that the contract refers to ? Surely not information that contributed nothing toward procuring the sale. The parties were contracting about a sale of-the property and the payment to appellee of a commission, not as a gratuity, but as compensation for its efforts in procuring a sale. Therefore, the words used are fairly susceptible only to the interpretation that appellee was to be entitled to a commission on a sale made after the expiration of the three-months period on condition that its efforts contributed to a procurement of the sale. The contract is an unusual one. A very harsh and unjust one, if given the interpretation placed on it by the majority. It even provided that if appellant desired to withdraw his property from the market during the three-months period, he must give appellee thirty days’ notice and pay full commissions as if the sale had been made. When a party secures a contract .so harsh and burdensome, in language of his own selection, he ought to be held to a very strict interpretation so that he can receive only such benefit as is plainly conferred under the contract. He ought not to be given “something for nothing” unless it is plainly set forth in the contract. It is said that to construe the words “on information” to mean only information which constitutes the moving cause of the sale, the words would add nothing to the effect, for the reason that the contract meant that anyway without adding those words. I do not think so; what the framer of the contract wanted to clearly express was, principally, that appellee should be entitled to a commission if the property be sold within three months, and if that had been written into the clause now under consideration, and nothing more, appellee would not have been entitled to a commission on a sale made thereafter. So, in order to protect the right of appellee to a commission on a sale made after the expiration of three months, which resulted from the efforts of his agents, this clause was put in; that was the effect we ought to give to it, and nothing more. We ought not to give it the interpretation which renders the contract burdensome and unjust unless the plain language used compels that conclusion. The testimony adduced by appellee tended to show that the efforts of its agents brought about the sale,'and that he was justly entitled to a commission. If the case had been properly submitted to the jury, a verdict in appellee’s favor should not be disturbed.